10-1735-ag (L)
         Jiang v. Holder
                                                                                           BIA
                                                                                    DeFonzo, IJ
                                                                                   A076 104 530
                                                                                   A072 765 729
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT
                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
     COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of July, two thousand eleven.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _______________________________________
12
13       WEIYAN JIANG, XIANG QUAN JIANG, also
14       known as TAMOTSU TAJIMA,
15                Petitioners,
16
17                         v.                                     10-1735-ag(L);
18                                                                10-4160-ag(Con)
19                                                                NAC
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       _______________________________________
24
25       FOR PETITIONER:                 Nathan Weill, New York, New York.
26
27       FOR RESPONDENT:                 Tony West, Assistant Attorney
28                                       General; Holly M. Smith, Senior
29                                       Litigation Counsel; Claire L.
 1                             Workman, Trial Attorney, Office of
 2                             Immigration Litigation, Civil
 3                             Division, United States Department
 4                             of Justice, Washington, D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   decision of the Board of Immigration Appeals (“BIA”), it is

 8   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 9   review is DENIED.

10       Petitioners Weiyan Jiang and Xiang Quan Jiang, natives

11   and citizens of China, seek review of the April 22, 2010,

12   orders of the BIA affirming the May 15, 2008, decision of an

13   Immigration Judge (“IJ”), denying their applications for

14   asylum, withholding of removal, and relief under the

15   Convention Against Torture (“CAT”).     In re Weiyan Jiang, No.

16   A076 104 530 (B.I.A. Apr. 22, 2010) and In re Xiang Quan

17   Jiang, No. A072 765 729 (B.I.A. Apr. 22, 2010), aff’g Nos.

18   A072 765 729/076 104 530 (Immig. Ct. N.Y. City May 15,

19   2008).   We assume the parties’ familiarity with the

20   underlying facts and procedural history of the case.

21       Under the circumstances of this case, we have

22   considered both the IJ’s and the BIA’s opinions “for the

23   sake of completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237

24   (2d Cir. 2008).     The applicable standards of review are

25   well-established.     8 U.S.C. § 1252(b)(4)(B); see also

                                     2
 1   Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008);

 2   Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

 3       The IJ’s credibility determination is supported by

 4   substantial evidence because it is based on “specific,

 5   cogent reasons” that “bear a legitimate nexus” to the

 6   finding.   See Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d

 7   Cir. 2003).   The IJ identified a number of inconsistencies

 8   within each petitioner’s testimony, between their testimony,

 9   and between their testimony and their previous statements.

10   See Zhou Yun Zhang v. INS, 386 F.3d 66, 77-78 (2d Cir. 2004)

11   (concluding that inconsistencies in an alien’s statements

12   qualify as “sufficient, cogent” reasons sufficient to

13   support an adverse credibility determination).   The IJ noted

14   that Mrs. Jiang initially testified that her pregnancy was

15   discovered in March 1993, but later testified that it was

16   discovered in January 1993, and changed her testimony

17   several times regarding where she went after the abortion.

18   Mr. and Mrs. Jiang contradicted each other regarding the

19   circumstances under which Mrs. Jiang went into hiding, as

20   she testified that she hid at her sister’s home with her

21   husband and son, but Mr. Jiang stated that she went into

22   hiding without him.   Mr. Jiang attempted to explain this

23   inconsistency by stating that his wife came out of hiding,

                                   3
 1   then returned, but Mrs. Jiang stated that she did not come

 2   home or leave her sister’s house at all after going into

 3   hiding.   In addition, Mr. Jiang testified that he fled his

 4   home in early May 1993, joined his wife at her sister’s

 5   house for one day, and then left, but, as the IJ pointed

 6   out, he had testified at a previous hearing that he did not

 7   leave his sister-in-law’s home until late May.   Because

 8   these inconsistencies relate to Mrs. Jiang’s alleged forced

 9   abortion and the surrounding events – the basis of Mr. and

10   Mrs. Jiang’s claims – they are not minor or immaterial, but,

11   instead, go to the heart of their claims.   See Secaida-

12   Rosales, 331 F.3d at 307; see also Tu Lin v. Gonzales, 446

13   F.3d 395, 402 (2d Cir. 2006) (internal citations omitted)

14   (“even where an IJ relies on discrepancies or lacunae that,

15   if taken separately, concern matters collateral or ancillary

16   to the claim, . . . the cumulative effect may nevertheless

17   be deemed consequential by the fact-finder”); Liang Chen v.

18   U.S. Att’y Gen., 454 F.3d 103, 106-107 (2d Cir. 2006) (“[A]n

19   IJ need not consider the centrality vel non of each

20   individual discrepancy or omission” and can instead “rely

21   upon the cumulative impact of such inconsistencies, and may

22   conduct an overall evaluation of testimony in light of its


                                   4
 1   rationality or internal consistency and the manner in which

 2   it hangs together with other evidence.”).

 3       Petitioners also argue that the IJ erred in relying on

 4   an inconsistency between the testimony and Mr. Jiang’s

 5   statements in his airport interview, because the interview

 6   was unreliable.   Given that the numerous inconsistencies

 7   described above provide substantial evidence supporting the

 8   agency’s adverse credibility determination, we need not

 9   reach the reliability of Mr. Jiang’s airport interview.     See

10   Diallo v. U.S. Dep’t of Justice, 548 F.3d 232, 235 & n.3 (2d

11   Cir. 2008).

12       Petitioners further argue that the IJ abused his

13   discretion in declining to grant their request for a

14   continuance to permit a psychological evaluation of Mr.

15   Jiang.   An IJ has the authority to grant a continuance “for

16   good cause shown.”   8 C.F.R. § 1003.29.    We review the BIA’s

17   affirmance of an IJ’s denial of a continuance for abuse of

18   discretion.   Morgan v. Gonzales, 445 F.3d 549, 551 (2d Cir.

19   2006).   An IJ abuses his discretion only “if (1) his

20   decision rests on an error of law (such as application of

21   the wrong legal principle) or a clearly erroneous factual

22   finding or (2) his decision – though not necessarily the


                                   5
 1   product of a legal error or a clearly erroneous factual

 2   finding – cannot be located within the range of permissible

 3   decisions.”   Morgan, 445 F.3d at 551-52 (citations, internal

 4   quotation marks, and alterations omitted).   Here, the Jiangs

 5   have pointed to no legal or factual error in the IJ’s denial

 6   of a continuance, concede that “Mr. Jiang’s strange

 7   testimony could simply be a result of his lack of

 8   credibility,” but argue that “it is also possible that he

 9   suffers from memory problems or other psychological problems

10   that did not become apparent until he was required to

11   [testify] in Court.”   In recognizing that untruthfulness

12   could have caused Mr. Jiang’s inconsistencies and alleging

13   only the unsubstantiated possibility that Mr. Jiang had a

14   mental defect, Petitioners fail to show that the IJ’s

15   decision “cannot be located within the range of permissible

16   decisions” so as to constitute an abuse of discretion.      Id.

17       Because all of Petitioners’ claims are based on the

18   same factual predicate, the IJ’s adverse credibility

19   determination was a proper basis for the denial of their

20   asylum, withholding of removal, and CAT claims.     See Paul v.

21   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v.

22   U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).


                                   6
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12
13
14




                                    7